IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50809
                        Conference Calendar



RUBEN GALLEGOS,

                                         Petitioner-Appellant,

versus

TROY WILLIAMSON, Federal Correctional
Institution La Tuna, Warden,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-01-CV-279-DB
                       --------------------
                         February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ruben Gallegos, federal prisoner # 25039-077**, challenges

the district court’s dismissal of his 28 U.S.C. § 2241 petition,

in which he asserted that his sentence violated Apprendi v. New

Jersey, 530 U.S. 466 (2000).   The district court determined that

Gallegos failed to make the requisite showing under 28 U.S.C.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
       The prison number on Gallegos’s § 2241 petition is
#63385-080, however, his brief on appeal and this court’s docket
sheet reflect that # 25039-077 is his prison number.
                            No. 01-50809
                                 -2-

§ 2241 that relief under 28 U.S.C. § 2255 was inadequate and

dismissed his petition.

     As the district court determined, 28 U.S.C. § 2255 provides

the primary means of collaterally attacking a federal conviction

and sentence.   Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir.

2000).   Gallegos does not present a prima facie Apprendi claim

because the 188-month sentence he received does not exceed the

240-month, (20-year) statutory maximum for a cocaine-base-

distribution offense involving unaggravated drug quantities.       See

21 U.S.C. § 841(b)(1)(C).   Apprendi thus does not apply.    See

United States v. Doggett, 230 F.3d 160, 165 (5th Cir. 2000),

cert. denied, 121 S. Ct. 1152 (2001).      That being so,

Gallegos has not demonstrated any error in the district court’s

judgment, and the judgment is AFFIRMED.